Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 05/12/2022, have been overcome by the applicant’s arguments and the amendments filed on 08/08/2022 and 09/02/2022. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
D’Amato et al (US 2019/0163147 A1) teaches a method of obtaining, via a model-based control definition sub-unit, a first set of component models from a component model library and defining, via the model-based control definition sub-unit, a system model by interconnecting the first set of component models.
Goldfarb et al (US 2018/0137219 A1) teaches a method of selecting portion of the twinned physical system, generate an accurate predictive model for at least a selected portion (or component) of the twinned physical system based at least in part on the sensed values and/or stored values of one or more designated parameters. The computer processor may also utilize the data and machine learning techniques to generate predictive models useful for making future decisions.
Rasheed et al (US 2018/0231962 A1) teaches a digital twin operations optimization (DTOO) simulation to understand a mean and distribution of the fleet-level metric if no operational changes are made to the existing component, and to compare this fleet-level metric against a target in and through time. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 8 and 15: “adjusting the first selected components and the second selected components, to allow for operability between the first selected components and the second selected components and to accommodate current needs for the resultant digital replica model; and simulating operations of the desired physical entity based on the resultant digital replica model under varying operating conditions and generating performance data for the desired physical entity”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-2, 4-9, 11-16, 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148